Title: To George Washington from Nicolas Pike, 30 December 1790
From: Pike, Nicolas
To: Washington, George



Sir,
State of Massachusetts Newbury PortDecr 30th 1790

With the most profound Respect I beg leave once more to approach you, though with apprehensions that it may be intruding on that time, which is of so great Importance to the Public.
My Wish, Sir, is to solicit a Favor, provided it may be granted consistently with the Good of the Community; which I should not have presumed to do, had I not known that others, in similar Cases, had been advised by their Friends in Congress to do the same.
I find, Sir, by the Militia Bill now before Congress, that Inspectors are proposed for the several Districts, whose duty will be to inspect the Militia, & make Returns of its Situation to the President of the United States.
I am very sensible, Sir, that, as the President cannot be supposed

to have a personal knowledge of the Characters of all those who offer themselves as Candidates for Offices, he must rely for information on those Gentleman, principally, who recommend them, & that consequently those who have the most numerous Connexions in Congress generally succeed in their Applications; It is therefore an unfortunate circumstance that there is but one Gentleman in Congress, whose particular friendship I can claim; I mean Mr Goodhue, who, being my Classmate at the University: & our Acquaintance having been continued to the present time, is able to give Information respecting my private Character.
I have also the honor of an Acquaintance with Mr Dalton & Mr King: but have no claim on their Friendship in this Respect.
From your known Candour, Sir, I hope I shall not be thought vain or presumptuous by adding that I am & have been a steady and active friend of the late Revolution, & the present federal Government, and that although I have not had the honor of serving my Country in the Army; my exertions in a Civil Capacity & with my Property, the greater part of which I loaned to Government early in the Contest, have not been wanting.
I can exhibit no better proof of my political principles than by presenting an Order of the Council of this State, which I have enclosed to Mr Goodhue for your inspection.
My life, since leaving the University, has been principally devoted to the Instruction of Youth in the languages & Mathematicks, & in a civil employment under the Government of this State: but as I experience the Necessity of more Relaxation than a School will admit of, & as kind Providence has been pleased to favour me with such a Competency as will procure a decent subsistance, I purpose to lay it aside. And as I am, from principle, an enemy to Idleness, which I consider as baneful to Virtue & Morality, I should be very thankful might I be permitted to employ my time & ⟨several⟩ Abilities in the Service of that Government of which I consider myself happy in being a Subject.
I have always taken peculiar delight in military Matters, & for several years immediately preceeding the late War devoted my leisure hours daily in disciplining several Companies of young Gentlemen in the County of York, where I then resided, some of which were judged to be as regular in their exercise, marchings,

Wheelings & Maneouvres as the British Troops. Should you, therefore, Sir, see fit to honor me with this Appointment, no exertions on my part shall be wanting towards a consciencious performance of the Duties of it. I have the Honour to be, Sir, your most Respectful, Obedient & humble Servant

Nicolas Pike

